            Case 1:18-cv-00945-CRC Document 46 Filed 07/13/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


CITIZENS FOR RESPONSIBILITY AND
ETHICS IN WASHINGTON,

                       Plaintiff,
                                                      Civil Action No. 1:18-CV-945 (CRC)
       v.

AMERICAN ACTION NETWORK,

                       Defendant.


                       NOTICE OF CONSTITUTIONAL CHALLENGE

       Pursuant to Rule 5.1(a) of the Federal Rules of Civil Procedure, Defendant American

Action Network, by and through its counsel, hereby provides notice that this matter involves a

constitutional challenge to the citizen-suit provision of the Federal Election Campaign Act, 52

U.S.C. § 30109(a)(8)(C). Defendant raised the question of that provision’s constitutionality in its

Motion to Dismiss, where it argued that the citizen-suit provision on its face and as applied violates

the Take Care Clause, U.S. Const. art. II, § 3, and the Appointments Clause, U.S. Const. art. II,

§ 2, cl. 2, that it infringes on authority vested exclusively in the Executive, and that as applied here

the provision also violates Due Process. The District Court denied Defendant’s Motion to Dismiss

and the case is proceeding through discovery.          Defendant intends to continue pressing its

constitutional challenges at the dispositive stages of the case.

       This Notice of Constitutional Challenge, as well as Defendant’s Motion to Dismiss and the

District Court’s Order denying that Motion, have been served via certified mail on the Attorney

General of the United States. The parties in this action do not include the United States, one of its

agencies or one of its officers or employees in an official capacity.
         Case 1:18-cv-00945-CRC Document 46 Filed 07/13/20 Page 2 of 3




                                           By: s/ Stephen J. Obermeier
                                           Stephen J. Obermeier (D.C. Bar No. 979667)
                                           Caleb P. Burns (D.C. Bar No. 474923)
                                           Claire J. Evans (D.C. Bar No. 992271)
                                           Jeremy J. Broggi (D.C. Bar No. 1191522)
                                           WILEY REIN LLP
                                           1776 K Street, NW
                                           Washington, DC 20006
                                           (202) 719-7000
                                           sobermeier@wileyrein.com

Dated: July 13, 2020                       Counsel for Defendant
                                           American Action Network




                                       2
        Case 1:18-cv-00945-CRC Document 46 Filed 07/13/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

      I hereby certify that on July 13, 2020, a true and correct copy of the foregoing was served

electronically on all registered counsel of record via ECF and is available for viewing and

downloading from the ECF system.



                                                   s/ Stephen J. Obermeier
                                                   Stephen J. Obermeier

                                                   Counsel for Defendant
                                                   American Action Network




                                               3
